02-11-212-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00212-CR
 
 



Ex parte Phillip Jackson


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 30th
District Court OF Wichita COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Phillip Jackson attempts to appeal from the Texas Court of Criminal Appeals’s
recent denial of his application for writ of habeas corpus.  On June 14, 2011,
we notified Jackson of our concern that we lacked jurisdiction over this appeal
because this court has no jurisdiction to review decisions of the Texas Court
of Criminal Appeals,[2] and we informed him that
this appeal was subject to dismissal for want of jurisdiction unless he or any
party desiring to continue this appeal filed a response with this court by June
24, 2011, showing grounds for continuing the appeal.  See Tex. R. App.
P. 44.3.  On June 27, 2011, Jackson filed a response, but it does not show
grounds for continuing the appeal.  Accordingly, we dismiss this appeal for
want of jurisdiction.  See Tex. R. App. P. 43.2(f).
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  July 14, 2011




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Code Crim.
Proc. Ann. art. 11.07, § 3(a) (West Supp. 2010) (stating that “[a]fter final
conviction in any felony case, the writ must be made returnable to the Court of
Criminal Appeals of Texas at Austin, Texas”); see also id. § 4(a) (West Supp.
2010) (dealing with subsequent applications for writ of habeas corpus filed
after final disposition of an initial application, which is what the court of
criminal appeals noted on the disposition in this case); accord Tex.
Const. art. V, § 5 (providing that court of criminal appeals has final
appellate jurisdiction on all questions of law in criminal matters).